       Case 1:19-cv-01404-AT-BCM Document 19 Filed 02/26/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATHANIEL ROBINSON and DAVID
                                                           Civ. No. 19-cv-01404
 EVANS, on behalf of themselves and all others
 similarly situated,

                                 Plaintiffs,
                                                     NOTICE OF MOTION FOR
                 -against-                           CLASS CERTIFICATION

 NEW YORK CITY TRANSIT AUTHORITY;
 FERNANDO FERRER, in his official capacity
 as Chairman of the New York City Transit
 Authority; and ANDY BYFORD, in his official
 capacity as President of the New York City
 Transit Authority,

                                 Defendants.


                   NOTICE OF MOTION FOR CLASS CERTIFICATION


       PLEASE TAKE NOTICE that upon the annexed declarations of Raúl Carrillo, Esq.,

Plaintiffs NATHANIEL ROBINSON and DAVID EVANS, upon the annexed Memorandum of

Law in Support of Plaintiffs’ Motion for Class Certification, and upon all the papers filed and all

proceedings had herein, Plaintiffs will move this Court, at a time and date to be determined by

the Honorable Analisa Torres, United States District Judge for the Southern District of New

York, in a location also to be determined by the Court, for an Order:

       1. Granting plaintiffs’ motion pursuant to Fed. R. Civ. P. 23(a) and (b)(2) and certifying

the following plaintiff class:

       All persons against whom TAB has entered or will enter a default judgment and for
       whom TAB has not provided or will not provide access to the notice of violation, notice
       of default judgment, or any other documents necessary for the class member to challenge
       the judgment and its enforcement.




                                                 1
       Case 1:19-cv-01404-AT-BCM Document 19 Filed 02/26/19 Page 2 of 3



        2. Appointing the National Center for Law and Economic Justice, Inc., the New

Economy Project, Drinker Biddle & Reath, LLP, and the Law Offices of Gerald S. Hartman as

counsel for the certified class.



        PLEASE TAKE FURTHER NOTICE THAT unless otherwise ordered by the Court,

responding papers, if any, shall be served within ten days of service of this motion, and reply

papers, if any, shall be served within seven days of service of the response.



Dated: February 21, 2019
       New York, New York



                                              Respectfully Submitted,

                                              DRINKER BIDDLE & REATH LLP


                                              By: /s/ Clay J. Pierce
                                                  Clay J. Pierce
                                                  Andrew L. Van Houter
                                                  Justin M. Ginter
                                                  1177 Avenue of the Americas
                                                  41st Floor
                                                  New York, NY 10036
                                                  212-248-3140
                                                  Clay.Pierce@dbr.com

                                                  Marc Cohan
                                                  Katherine Deabler-Meadows
                                                  Claudia Wilner
                                                  NATIONAL CENTER FOR LAW
                                                  AND ECONOMIC JUSTICE, INC.
                                                  275 Seventh Avenue, Suite 1506
                                                  New York, New York 10001
                                                  (212) 633-6967



                                                 2
Case 1:19-cv-01404-AT-BCM Document 19 Filed 02/26/19 Page 3 of 3




                                Susan Shin
                                Raúl Carrillo
                                NEW ECONOMY PROJECT
                                121 W. 27th St., Suite 804
                                New York, NY 10001
                                (212) 680-5100

                                Gerald S. Hartman*
                                LAW OFFICES OF GERALD S. HARTMAN
                                3607 Whispering Lane
                                Falls Church, VA 22041
                                (703) 919-0423
                                * Seeking Admission Pro Hac Vice




                               3
